Smith, J. Under authority of the act of March 21,1881, the County Judge of Pulaski County appointed William L. Cook inspector of illuminating oils in said county. The succeeding County Judge removed Cook, and appointed Moses Reed in his place. He caused a memorial of his action in tbe premises to be entered on the County Court record, specifying that tbe cause of removal was Cook’s incompetency properly to discharge the duties of the office. Cook then applied to the Circuit Court to quash the order of removal, alleging that he had no notice of the intended proceeding, and that the County Court had no power to remove him. After a demurrer to Cook’s petition and a plea to the jurisdiction had been overruled, the Circuit Court ordered the writ of certiorari to issue. "We are now asked to prohibit the Circuit Judge from taking cognizance of the matter. The statute authorizes the County Judge to make the appointment, and the incumbent is to hold until removed for misconduct, negligence, or ineompeteney. It does not provide who shall have the power of removal, nor in what manner the causes of such removal are to be ascertained. No point is made here that the removal was the act of the court, and not of the judge as an individual. When the law requires a duty to be performed by the judge of a court, and the court consists of a single judge, it suffices if the duty be performed by the court, since the act of the court is necessarily the act of the judge. (Boone v. Bowers, 30 Miss., 246.) It was not necessary that any record of the removal from office should have been made. Still, there was no impropriety in making it a matter of record. Has the Circuit Court any control over the appointment or removal of an inspector of oils ? Jurisdiction is the power to hear and determine the subject-matter in controversy. If the action of the County Judge in removing Cook is final, and not the subject of review by any other tribunal, the writ of prohibition ought to issue. It is a rule, universal in the United States, so far as we know, that, in the absence of constitutional or legislative restrictions, where no definite term of office^ is prescribed by law, the power of removal is incident to the power of appointment. This has always been the law and the custom of the President and heads of departments under our Federal Q-overnment, with reference to the numerous.offi.ces at their disposal. So in regard to the tenure of a clerk of the United States District Court, holding by appointment of the j udge. (Ex parte Hennen, 13 Peters, 230.) See, also, Newsome v. Cocke, Miss., 352, for an application of the rule. The only constitutional or statutory provisions to which we have been referred as bearing on this subject, are section 27 of article 7, Constitution of 1874, vesting jurisdiction in the Circuit Courts to remove county and township officers upon indictment or information, and the act of March 9,1877, to regulate the filling of vacancies in office. But these obviously relate to the elective county and township officers created by the Constitution itself. The act we are considering is a mere police regulation, designed to protect the lives and property of the public from the sale and use of dangerous illuminating fluids. It was insisted that the misconduct, neglect of duty, or incompetency, for which the inspector might be removed, was a judicial question, and that the former incumbent was entitled to notice and to a trial, upon specific charges. But it is a corollary of the preceding rule, that where the appointing power may remove for cause, he is the sole judge of the existence of the cause. The State v. Doherty, 25 La. Ann., 119. While the statute is not entirely free from ambiguity,we think it does not fall within tbe supervisory jurisdiction of the Circuit Court over inferior tribunals to inquire into the action of the County Judge in this particular. Let the writ of prohibition go.